Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-11, 13, 14, 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 11-13, 15, 16 and 20 of U.S. Patent No. 11,018,792.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the present application are an obvious subset or variation of the limitations presented in claims of U.S. Patent No. 11,018,792.
	
The following table illustrates a mapping of the limitations of claims of the present application when compared against the limitations of claims of U.S. Patent No. 11,018,792.
Claims of Present Application
Claims of U.S. Patent No. 11,018,792
1. A method of configuring a first Flex Ethernet (FlexE) node, the method comprising the first FlexE node configuring sending of second data, by the first FlexE node to a 
3. The method of claim 1, wherein: configuring the sending comprises assigning time slots for transmission of second data to the second FlexE node based on the assignments of time slots in which the first data is received; and the method further comprising transmitting the second data to the second FlexE node according to the assigned time slots for transmission of the second data.
4. The method of claim 3, wherein the first data is received in time slots over at least one physical layer connection and the second data is transmitted in time slots over at least one physical layer connection.

6. The method of claim 1, wherein the second data includes one or more additional client flows corresponding to respective one or more client flows from the second node to the first node.


5. The method of claim 3, wherein the time slots in which the first data is received and the time slots in which the second data is transmitted are recurring time slots.


7. The method of claim 6, wherein configuring the sending comprises assigning time slots for transmission of second data to the second FlexE node based on, for each assignment of a time slot in which the first data of a particular client flow is received, assigning a same time slot for transmission of the second data of the additional client flow corresponding to the particular client flow.

8. The method of claim 6, wherein configuring the sending comprises determining an assignment of a time slot in the first data to a particular client flow and assigning a same time slot in the second data to an additional 

9. The method of claim 6, wherein: the method further comprises receiving an update of the assignments of the time slots in which the first data is received to the one or more client flows and/or one or more additional client flows; and configuring the sending comprises assigning time slots for transmission of the second data to the second FlexE node based on the update.

10. A non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a first Flex Ethernet (FlexE) node, cause the first FlexE node to perform operations corresponding to the method of claim 1.

11. Apparatus arranged to configure a first Flex Ethernet (FlexE) node, the apparatus comprising: processing circuitry; and a 




14. The apparatus of claim 13, wherein the first data is received in time slots over at least one physical layer connection and the second data is transmitted in time slots over at least one physical layer connection.
13. The apparatus of claim 11, wherein: execution of the instructions cause the apparatus to configure the sending based on assigning time slots for transmission of second data to the second FlexE node based on the assignments of time slots in which the first data is received; and execution of the 

16. The apparatus of claim 11, wherein the second data includes one or more additional client flows corresponding to respective one or more client flows from the second node to the first node.

17. The apparatus of claim 16, wherein execution of the instructions cause the apparatus to configure the sending based on assigning time slots for transmission of second data to the second FlexE node based on, for each assignment of a time slot in which the first data of a particular client flow is received, assigning a same time slot for transmission of the second data of the additional client flow corresponding to the particular client flow.



20. A Flex Ethernet (FlexE) node comprising the apparatus of claim 11.












2. The method of claim 1, wherein the second data includes one or more additional client flows that correspond respectively to the one or more client flows from the second node to the first node.


7. The method of claim 1, wherein the time slots in which the first data is received and the time slots assigned for transmission of the second data are recurring time slots.


3. The method of claim 2, wherein assigning time slots for transmission of second data to the second FlexE node comprises, for each assignment of a time slot to one of the client flows, assigning the same time slot for transmission of the second data to the corresponding additional client flow.



4. The method of claim 2, wherein assigning time slots for transmission of second data to the second FlexE node comprises determining an assignment of a time slot in the first data to one of the client flows in the first data and 

5. The method of claim 1, the method comprising: receiving an update of the assignments of the time slots to the one or more client flows and/or one or more additional client flows; and assigning time slots for transmission of the second data to the second FlexE node based on the update.


11. A non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a Flex Ethernet (FlexE) node, cause the FlexE node to perform operations corresponding to the method of claim 1.


12. An apparatus for configuring a first Flex Ethernet (FlexE) node, the apparatus comprising: processing circuitry, and a 

8. The method of claim 1, wherein: the at least one physical layer connection comprises a plurality of physical layer connections, the overhead identifies assignments of time slots in which the first data is received on each of the physical layer connections to the one or more client flows in the first data, and assigning time slots for transmission of second data to the second FlexE node comprises assigning time slots for transmission of second data to the second FlexE node on each of the physical 


13. The apparatus of claim 12, wherein the second data includes one or more additional client flows that correspond respectively to the one or more client flows from the second node to the first node.

15. The apparatus of claim 13, wherein execution of the instructions by the processing circuitry cause the apparatus to assign time slots for transmission of second data to the second FlexE node by determining an assignment of a time slot in the first data to one of the client flows in the first data and assigning the same time slot in the second data to the corresponding additional client flow.






20. A Flex Ethernet (FlexE) node comprising the apparatus of claim 12.


As the table above illustrates, all the limitations of claims of the present application are taught by claims of U.S. Patent No. 11,018,792.  Thus, claims of the present application would have been obvious to one of ordinary skill in the art.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10, 11, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US Pub. No. 2019/0372717).
Regarding claim 1, Zhang et al teaches a method of configuring a first Flex Ethernet (FlexE) node, the method comprising:
the first FlexE node configuring sending of second data (see paragraph [0048]; “…the FlexE device B sequentially adds timeslot damage notifications to a plurality of overhead frames to be sent to the FlexE device A…. the FlexE device B adds a timeslot damage notification to a corresponding overhead frame sent by the FlexE device B to the FlexE device A”; timeslot damage notification sent to FlexE device A is considered as second data; FlexE device B is considered as the first FlexE node and FlexE device B is considered as FlexE second node), by the first FlexE node to a second FlexE node, using configuration specified in first data received by the first FlexE node (see paragraph [0043]; “The FlexE device B obtains, from the data sent by the FlexE device A, the plurality of data blocks from a FlexE client based on an indication of the first client calendar. The FlexE device B receives, in one or more timeslots corresponding to one FlexE client that are included in the first timeslot set, a plurality of data blocks corresponding to the FlexE client.”).
Regarding claim 6, Zhang et al teaches wherein the second data includes one or more additional client flows corresponding to respective one or more client flows from the second 
Regarding claim 10, Zhang et al teaches a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a first Flex Ethernet (FlexE) node, cause the first FlexE node to perform operations corresponding to the method of claim 1 (see paragraph [0087]; “A person of ordinary skill in the art may be aware that the circuits and method steps of the examples described with reference to the embodiments disclosed herein can be implemented using electronic hardware, computer software, or a combination thereof. To clearly describe interchangeability between the hardware and the software, the foregoing has generally described compositions and steps of the examples based on functions. Whether the functions are performed by hardware or software depends on particular applications and design constraint conditions of the technical solutions.”).
Regarding claim 11, Zhang et al teaches apparatus arranged to configure a first Flex Ethernet (FlexE) node, the apparatus comprising: 

	Regarding claim 16, Zhang et al teaches wherein the second data includes one or more additional client flows corresponding to respective one or more client flows from the second node to the first node (see paragraph [0041]; “The first client calendar indicates a 
	Regarding claim 20, shown on Fig. 2, Zhang et al teaches a Flex Ethernet (FlexE) node comprising the apparatus of claim 11.


Allowable Subject Matter
Claims 2-5, 7-9, 12-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mei et al (US Pub. No. 2021/0359934) is cited to show link group configuration comprising Flexible Ethernet shim.

Huang et al (US Pub. No. 2020/0228458) is cited to show data transmission system between nodes comprising FlexE clients.
Hussain et al (US Pub. No. 2018/0013511) is cited to show FlexE GMPLS signaling extensions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637